Citation Nr: 0008373	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-34 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for hearing loss of the 
right ear.

2. Whether new and material evidence has been submitted to 
reopen the veteran's 
claim of entitlement to service connection for hearing loss 
in the left ear.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1. There is no competent medical evidence linking the 
veteran's right ear hearing 
loss to his period of active service.

2. The evidence received since an October 1945 RO rating 
decision denying 
entitlement to service connection for left ear hearing loss 
bears directly but not substantially upon the matter under 
consideration, and it is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

2. The October 1945 RO rating decision denying the veteran 
entitlement to service 
connection for a left ear hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

3. New and material evidence sufficient to reopen the claim 
of service connection 
for the left ear hearing loss has not been submitted.  38 
U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a. Service Connection for Right Ear Hearing Loss

The veteran asserts that he is entitled to service connection 
for hearing loss of the right ear.  He specifically contends 
that he suffered hearing loss in this ear as a result of 
working in a radio tower during service.  As his hearing has 
deteriorated he urges the Board to establish service 
connection for his right ear hearing loss.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  The truthfulness of evidence is 
presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Pertinent medical records here consist of the veteran's 
service medical records and one VA outpatient treatment note.  
The Board notes that the veteran's service medical records 
are devoid of complaint, diagnosis or treatment of right ear 
injury or hearing loss.  The VA outpatient treatment record, 
dated February 1997, shows that the veteran has been 
diagnosed with right ear sensorineural hearing loss.  The 
examiner did not provide an opinion as to the etiology of the 
hearing loss.

The Board also has considered statements from the veteran, 
his brother and his wife to the effect that the veteran 
suffers considerable hearing loss at this time and that the 
hearing loss is related to his period of active service.  
However, the Board noted above that where the determinative 
issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App.  134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran, his brother or his wife possess the 
medical training and expertise necessary to render an opinion 
as to either the cause of the hearing loss, his lay 
statements alone cannot serve as a sufficient predicate upon 
which to find his claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet. App.  379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).
 
b. New and Material Evidence to Reopen Claim Concerning Left 
Ear Hearing Loss

Similarly, the veteran asserts entitlement to service 
connection for left ear hearing loss.  He asserts that his 
hearing suffered as a result of time spent as a radioman in 
the Air Force and that, therefore, service connection should 
be established.

The veteran's claim of entitlement to service connection for 
left ear hearing loss was previously considered and denied by 
VA.  In December 1945, the RO denied the veteran's claim 
finding that "defective hearing was noted at time of 
enlistment and also at time of separation.  However, due to 
the fact that the hearing in this ear showed improvement 
while in service, service connection or aggravation is 
disallowed."  The law provides that appellate review will be 
initiated by a Notice of Disagreement (NOD) and completed by 
a substantive appeal after a Statement of the Case (SOC) is 
furnished.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  As 
the veteran filed neither in response to this denial, the 
determination is final.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence. 38 U.S.C.A. § 
5108.  When a veteran seeks to reopen a final decision based 
on new and material evidence, a three-step analysis must be 
applied.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  The first step is to determine whether 
new and material evidence has been received under 38 C.F.R. § 
3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hog, 155 at 1363.  Further, when determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet.App. 273, 
285 (1996).  Accordingly, in the present case the Board must 
determine whether new and material evidence has been received 
since the December 1945 RO decision denying entitlement to 
service connection for hearing loss of the left ear.

Evidence considered in the December 1945 decision consisted 
of the veteran's service medical records.  These records show 
that on entrance, in July 1942, the veteran had 10/20 hearing 
in his left ear.  On his examination just prior to discharge 
in December 1945, the veteran's hearing in his left ear was 
noted to be 15/15 and diagnosed with "deafness in the left 
ear, two years".  There is no mention of left ear hearing 
loss in the remainder of the veteran's service medical 
records.

Evidence associated with the claims file since the December 
1945 decision includes the veteran's separation examination 
of October 1945, which was previously considered; a VA 
outpatient treatment note dated February 1997, which shows 
that the veteran gave a history of decreased hearing in the 
left ear since World War II and that he was diagnosed with 
sensorineural hearing loss in February 1997; statements from 
the veteran and his wife received in September 1997, and a 
statement from the veteran's brother dated December 1997. 

The February 1997 outpatient clinic note shows that the 
veteran has hearing loss but this is cumulative evidence as 
such has already been established; the question here is 
whether the veteran's preexisting hearing loss was aggravated 
during service.   The Board notes that the Court has held 
that temporary or intermittent flare-ups during service, of a 
preexisting disease or injury, are not sufficient to show 
service aggravation.  For service aggravation, the underlying 
condition, as contrasted to symptoms, must be worsened during 
service.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The 
additional evidence does not indicate or tend to show that 
the veteran's underlying condition, hearing loss of the left 
ear, worsened during service

To the extent that the notation of left ear hearing loss 
since WW II in September 1997 can be construed as an opinion 
that the hearing loss began during service, this evidence 
simply contains a self-reported history from the veteran 
which was recorded by the medical examiner decades after 
service, unenhanced by any additional medical comment by that 
examiner; it does not constitute competent medical evidence 
for the purpose of providing material evidence to reopen a 
claim.  A bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, as noted 
above, the contemporaneously recorded service medical 
evidence clearly shows that the veteran had hearing loss of 
the left ear upon entry into service.  

The veteran's statement describes that he was told at 
discharge that his hearing loss was related to service and 
that his hearing loss has significantly worsened over time.  
The veteran's wife stated that the veteran had had hearing 
loss ever since she met him in 1946 and that he has trouble 
hearing conversations and when there is background noise.  
His brother also spent a great deal of time with the veteran 
prior to service and that there was nothing to indicate the 
veteran had hearing loss prior to service.  Since service, 
however, the veteran had indicated to his brother that his 
hearing loss was worsening.

The evidence received since December 1945 is new, with the 
exception of duplicates, in that it was not previously 
physically of record.  However, this new evidence is not 
material in that it is not, when considered by itself or in 
connection with the evidence previously considered, so 
significant that it must be considered to decide fairly the 
merits of the claim.  The new evidence merely establishes 
that the veteran has left ear hearing loss.  This fact was 
established at the time of the 1945 decision.  The RO found 
that the veteran had hearing loss in 1945 but also found that 
the hearing loss had preexisted service that it had not 
worsened during service.  In other words, what was missing at 
the time of the prior denial, and what continues to be 
missing today, is medical evidence that the veteran's left 
ear hearing loss worsened in service.  To that end, the claim 
cannot be reopened.

The Board notes that the veteran, his brother and his wife 
all provided statements to the effect that the veteran's 
hearing loss either existed since service or that it was 
worsened by exposure to noise in service.  However, the law 
provides that, with respect to questions involving medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the lay 
statements do not establish a medical nexus, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that lay 
persons are not competent to offer medical opinions), nor do 
they provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been present to reopen the 
previously disallowed claim, the RO's decisions remain final.  
Accordingly, the benefit sought on appeal must be denied. 


ORDER

Service connection for right ear hearing loss is denied as it 
is not well grounded.

New and material evidence having not been submitted, the 
veteran's claim of entitlement to service connection for left 
ear hearing loss remains denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

